Citation Nr: 0945609	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-39 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected post operative residuals of septoplasty with 
bilateral inferior turbinectomies, for the period prior to 
January 13, 2009.

2.  Entitlement to an increased evaluation for service-
connected post operative residuals of septoplasty with 
bilateral inferior turbinectomies, evaluated as 10 percent 
disabling for the period on and after January 13, 2009.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
post operative residuals of septoplasty with bilateral 
inferior turbinectomies were not manifested by 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side for the period prior to January 13, 
2009.

2.  The Veteran is receiving the maximum schedular evaluation 
for post operative residuals of septoplasty with bilateral 
inferior turbinectomies for the period on and after January 
13, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the period 
prior to January 13, 2009, for service-connected post 
operative residuals of septoplasty with bilateral inferior 
turbinectomies have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6502 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for the period on and after January 13, 2009, for service-
connected post operative residuals of septoplasty with 
bilateral inferior turbinectomies have not been met.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's letters, dated in October 2006 and July 2008, 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Specifically, the RO's July 2008 letter informed 
the Veteran of what evidence was required to substantiate his 
claim for increased disability ratings and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence or information in his 
possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 
3d 1270 (Fed. Cir. 2009).  With respect to the Dingess 
requirements, the RO's October 2006 letter provided the 
Veteran with notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice 
of the type of evidence necessary to establish an effective 
date.  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple medical examinations to determine the severity of 
his post operative residuals of septoplasty.  38 C.F.R 
§ 3.159(c)(4).  The Board finds that the VA examinations 
obtained in this case are more than adequate and they provide 
sufficient detail to determine the severity of the Veteran's 
residuals of septoplasty.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for the Veteran's deviated nasal septum 
was granted by a February 1976 rating decision and a 
noncompensable evaluation was assigned under Diagnostic Code 
6502, effective from October 29, 1975.  In February 1984, the 
RO issued a rating decision granting an increased evaluation 
of 10 percent, effective from April 19, 1983.  Subsequently, 
the RO reduced the evaluation to a noncompensable rating by 
an August 1987 rating decision, effective from June 1, 1987, 
but in a January 1988 rating decision, restored the 10 
percent evaluation, effective from April 19, 1983.  In March 
1988, the RO granted a temporary total rating under Paragraph 
30, for post operative residuals septoplasty with bilateral 
inferior turbinectomies, effective from February 2, 1988, and 
readjusted the evaluation to 10 percent, effective from April 
1, 1988.  By a May 1989 rating decision, the RO again reduced 
the evaluation to a noncompensable rating under Diagnostic 
Code 6502, effective August 1, 1989.

The Veteran filed his present claim for a compensable 
evaluation for his service-connected post operative residuals 
of septoplasty in September 2006.  In a February 2007 rating 
decision, the RO denied the Veteran's claim for entitlement 
to an increased evaluation.  The Veteran filed a timely 
notice of disagreement in March 2007 and perfected his appeal 
in November 2007.  An August 2009 rating decision granted an 
increased evaluation of 10 percent for post operative 
residuals of septoplasty with bilateral inferior 
turbinectomies, effective January 13, 2009.  See AB v. Brown, 
6 Vet. App. 35 (1993) (holding that where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Veteran's service-connected post operative residuals of 
septoplasty is evaluated under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  A 10 percent evaluation is 
assigned for traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.  The 10 percent rating is the highest 
rating for this condition under the Diagnostic Code 6502.  A 
noncompensable evaluation is assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2009).

Historically, the Veteran served on active duty in the Army 
from December 1965 to July 1968.  The Veteran's service 
treatment records show that he sustained a fracture of the 
nose during a fight in 1965.  The Veteran reports that he was 
hit in the nose with brass knuckles several times by a 
professional boxer.  The evidence of record revealed that the 
Veteran underwent a septoplasty in April 1983, and he had a 
revision septoplasty as well as a partial inferior 
turbinectomies in February 1988.

The Period Prior to January 13, 2009.

VA outpatient treatment reports, dated in October 2005 and 
April 2006, noted that the Veteran was able to breathe 
through both nostrils; his septum was midline; and his nares 
were wide open, bilaterally, with no purulence.

In November 2006, the Veteran underwent a VA sinus, larynx, 
and pharynx examination.  The Veteran complained of 
interference with breathing through the nose.  He stated that 
he did not use any kind of oxygen treatment, but he did use 
nasal spray for allergic rhinitis.  He denied purulent 
discharge, but admitted to clear, watery sinus drainage.  He 
denied any speech impediment or impairment related to nasal 
blockage.  He also denied any disease affecting the soft 
palate or nasal regurgitation.  He reported that he used his 
wife's sinus medication for congestion and he took Claritin 
daily, which he stated did not work very well.  The examiner 
noted that there was no evidence of allergy attacks.  The 
Veteran also reported that he filed the claim for an 
increased evaluation because he had to breathe with his mouth 
open for the past 6 months.  He also stated that he felt like 
he drooled.

On a physical examination, the examiner noted that the 
Veteran was able to pass air through each nostril.  Upon 
inspection, no dryness or redness of either nare was noted.  
The examiner also noted that there were no polyps viewed on 
inspection.

An x-ray examination revealed no fluid level, significant 
opacification, mass, lesion, or bony destruction demonstrated 
in the paranasal sinuses.  The report noted that a previous 
computerized tomography scan of the head did not have any 
notation of deviated septum.  The examiner noted that the 
ears, nose, and throat evaluation did not find any midline 
septum deviation, nor was it found on the date of the 
examination.  There was no evidence of any obstruction of the 
nasal airway, pallet, or problems with the base of the 
tongue.  The examiner concluded with a diagnosis of no 
current evidence of septal deviation, with noted allergic 
rhinitis but without evidence of chronic sinusitis.

An August 2007 VA treatment report noted that the Veteran's 
septum was midline and there was no purulence or lesions.

On his substantive appeal, dated in November 2007, the 
Veteran claimed that his nasal passages were both "blocked 
well over 50%" and that he was unable to breathe through the 
nose without medications.  He also stated that he used nasal 
sprays on the date of the prior VA examination.

In response to the Veteran's claim, VA provided the Veteran 
with another examination in January 2008.  In the January 
2008 VA examination report, the Veteran complained of 
obstruction of his nasal airway for the past 2 years.  He 
noticed an increase in obstruction to the point that he had 
to breathe only through his mouth.  He stated that he drooled 
all the time and that he had to make a conscious effort to 
swallow more often to reduce drooling.  The Veteran was 
concerned that the anterior opening of his nose was smaller 
than it was before.

A physical examination revealed no evidence of nasal valve 
collapse or airway obstruction, bilaterally, when the Veteran 
was asked to breathe through his nose upon topping off each 
nare one at a time.  The examination report noted the nasal 
septum to be in the midline with moist mucosa.  A 
nasopharyngoscopy showed that the nasal cavity was open and 
patent past the soft palate and into the larynx.  The 
examiner noted that there was no evidence of obstruction or 
lesion at any point during the examination.  The examiner 
also noted that the left nasal cavity had a small inferior 
spur deviating to the left, which did not appear to be 
causing any obstruction.  The report concluded with a 
diagnosis of status post revision septoplasty with partial 
inferior turbinectomy with appropriate post-operative 
changes, without evidence of nasal mucosal disease or 
obstruction or nasal valve collapse.


A May 2008 VA treatment report noted that the Veteran's nasal 
septum was midline and there was no purulence or lesions.

A November 2008 VA progress note reported that the Veteran's 
nasal septum was deflected to the right, with no purulence or 
lesions.  A flexible nasal endoscopy revealed a right caudal 
deflection, redundant tissue on the septum of the right side, 
and a high right septal deviation abutting the middle 
turbinate.  The examiner noted surgical changes of the 
inferior turbinoplasties, bilaterally, and a left clear nasal 
passage.  Surgical options regarding the Veteran's right 
septal deviation were discussed, but the Veteran responded 
that he would like to wait at that time.

The Board finds that the medical evidence of record 
establishes that the Veteran's post operative septoplasty 
does not meet the criteria for a compensable evaluation for 
the period prior to January 13, 2009.  The medical evidence 
of record during the period fails to demonstrate 50 percent 
or more obstruction of the nasal passage on both sides or 
complete obstruction on one side.  The medical evidence shows 
no obstruction of the nasal airways, bilaterally.  The 
November 2008 VA treatment report revealed a right deflection 
of the Veteran's nasal septum but did not refer to any nasal 
obstruction.  Accordingly, a compensable evaluation is not 
warranted under the Diagnostic Code 6502 for the period prior 
to January 13, 2009.  See C.F.R § 4.97, Diagnostic Code 6502.

The Period On and After January 13, 2009.

In January 2009, an updated VA examination was conducted.  
The Veteran complained of nasal obstruction greater on the 
right side than the left side.  He reported that he was 
offered revision septorhinoplasty at the VA Medical Center, 
but he refused because the post operative discomfort 
experienced with his prior 2 surgeries.  He felt that his 
right nasal airway was 70 percent restricted and the left 
nasal airway was 50 percent restricted.  He reported that he 
used fluticasone topical nasal steroid spray regularly as 
well as high volume saline nasal irrigation.

A physical examination of the nose revealed no evidence of 
valve collapse.  However, it was noted that the restriction 
of the left nasal airway was approximately 65 percent 
obstructed, with 55 percent obstruction on the right.  Upon a 
nasopharyngoscopy, the examiner was able to pass the flexible 
scope into the nasopharynx, bilaterally.  There was 
restriction in the left greater than right nasal airway with 
polypoid inferior turbinates.  The examiner also noted that 
there was no evidence of septum perforation, dryness, 
crusting, or infection.  The examination report gave an 
impression of a mild bilateral nasal airway obstruction, 
which was subjectively worse on the right, with objective 
findings revealing more restriction in the left anterior 
valve area.  It was also noted that the Veteran had 
significant reactive polypoid turbinate edema.

VA treatment reports, dated in May 2009 and July 2009, noted 
that the Veteran's nasal septum was deflected to the right 
but there was no purulence or lesions.

From January 2009, the Veteran's service-connected post-
operative residuals of septoplasty have been evaluated as 10 
percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6502.  
A 10 percent evaluation is assigned for traumatic deviation 
of the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
Id.  This is the maximum disability rating under the 
Diagnostic Code 6502.  

The Board has also considered whether a separate or higher 
rating is warranted under any other code for both time 
periods.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  There is no evidence of record that the symptoms 
attributable to residuals of septoplasty would be more 
appropriately evaluated under any alternate diagnostic code.  
38 C.F.R. § 4.97, Diagnostic Code 6504 provides that scars of 
the nose or loss of part of the nose may be assigned a 10 
percent rating if there is loss of part of one ala, or other 
obvious disfigurement; or a 30 percent rating if the scarring 
or loss of part of the nose results in exposure of both nasal 
passages.  Here, the evidence of record does not show 
external scarring, loss of part of the nose, or any 
disfigurement.  There is also no evidence that the Veteran's 
post operative residuals of septoplasty are manifested by an 
injury to the pharynx, stenosis of the larynx, complete 
organic aphonia, total laryngectomy, laryngitis, or 
sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6502 to 6521 
(2009).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for post operative residuals of 
septoplasty inadequate for both time periods.  The Veteran's 
residuals of septoplasty is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6502, the criteria of which is found by the 
Board to specifically contemplate the Veteran's level of 
disability and symptomatology.  As noted above, the Veteran's 
post-operative residuals of septoplasty, with bilateral 
inferior turbinectomies were not manifested by 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side for the period prior to January 13, 
2009.  The restriction of the left nasal airway was 
approximately 65 percent obstructed, with 55 percent 
obstruction on the right, for the period on and after January 
13, 2009.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the disabilities rating for his residuals of septoplasty.  
The criteria for the disability ratings for the Veteran's 
residuals of septoplasty during the time periods on appeal 
more than reasonably describe the Veteran's disability level 
and symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
30 C.F.R § 4.97, Diagnostic Code 6502.

These issues have also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a rating in 
excess of those assigned for the Veteran's service-connected 
post operative residuals of septoplasty with bilateral 
inferior turbinectomies at any time during the time periods 
pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(finding the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria).  


ORDER

A compensable evaluation for the period prior to January 13, 
2009, for service-connected post operative residuals of 
septoplasty with bilateral inferior turbinectomies is denied.

An increased evaluation for the period on and after January 
13, 2009, for service-connected post operative residuals of 
septoplasty with bilateral inferior turbinectomies is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


